EXHIBIT CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF ACCOUNTING OFFICER Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Capital City Energy Group, Inc. do hereby certify that: (a) The Form 10-Q/A, Amendment No. 1of Capital City Energy Group, Inc. for the period ended September 30, 2008 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) Information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Capital City Energy Group, Inc. Dated:January 2009/s/ Timothy Crawford Timothy W. Crawford Chief Executive Officer Dated:January 2009/s/ Douglas Crawford Douglas Crawford Chief Accounting Officer
